DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 04/05/2021 after the Notice of Allowance mailed on 02/11/2021 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

	Claims 1-2 and 4-20 were still found allowable.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848